DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-6, 8-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2021/00432527).
As for claim 1, Hsieh et al. disclose in Figs. 1A-1B and the related text a semiconductor package comprising: 
a first package substrate 11; 
a first semiconductor chip 131/132 on the first package substrate 11; 
an interposer substrate (42 see fig. 4D) comprising a lower surface facing the first package substrate 11, an upper surface opposite to the lower surface, and an upper conductive pad 123 in the upper surface (fig. 1B); 
a first dam structure (18 or portion of 13 that formed between two 18) on the upper surface of the interposer substrate (fig. 1B)  and extending along an edge of the upper conductive pad 123 (fig. 1B); 

a conductive connector (143 or 19) in (thermally/electrically) contact with an inner wall of the first dam structure 18 and with the upper conductive pad 123.  

As for claim 3, Hsieh et al. disclose semiconductor package of claim 1, wherein the first dam structure (portion of 13 that formed between two 18) includes an insulating material (¶0016).  

As for claim 4, Hsieh et al. disclose semiconductor package of claim 1, wherein the first dam structure includes a conductive material (solder ball, ¶0019).  

As for claim 5, Hsieh et al. disclose the semiconductor package of claim 1, wherein an upper surface (upper surface of portion of 13 that formed between 18) of the first molding layer 23 is coplanar with an upper surface of the first dam structure 18 (fig. 1B).  

As for claim 6, Hsieh et al. disclose the semiconductor package of claim 1, wherein the upper conductive pad 123 is one of a plurality of conductive pads (fig. 1B), the first dam structure 18 is one of a plurality of first dam structures spaced apart from each other (fig. 1B), and wherein each of the first dam structures 18 extends along 

As for claim 8, Hsieh et al. disclose the semiconductor package of claim 1, wherein the first dam structure 18 at least partially overlaps the upper conductive pad 123 in a vertical direction (fig. 1B).  

As for claim 9, Hsieh et al. disclose the semiconductor package of claim 1, further comprising: 
a second dam structure (middle outer 18) on the upper surface of the interposer substrate, wherein the upper conductive pad 123 is one of a plurality of conductive pads  (fig. 1B), the first dam structure 18 in one of a plurality of first dam structures, and the plurality of first dam structures are spaced apart from each other (fig. 1B), and wherein each of the first dam structures extends along edges of different upper conductive pads, and wherein the second dam structure encloses the plurality of first dam structures (fig. 1B).  

As for claim 11, Hsieh et al. disclose the semiconductor package of claim 1, further comprising: a second semiconductor chip 151 connected to the interposer substrate through the conductive connector 19 (fig. 1B).  



As for claim 13, Hsieh et al. disclose the semiconductor package of claim 1, further comprising: a second package substrate (lower layer of 11) connected to the interposer substrate through the conductive connector 19; and a second semiconductor chip 151 on the second package substrate (fig. 1B).  


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 9,922,924).

As for claim 17, Shih discloses in Figs. 12-13 and the related text an interposer for a semiconductor package, the interposer comprising: 
an interposer substrate 612; 
a conductive pad 614 in a (lower) surface of the interposer substrate 612; and 
a dam structure 222a on the interposer substrate 612, the dam structure having a ring shape (fig. 13a) continuously extending along an edge of the conductive pad and comprising an opening (open where 412 is formed in) through which the conductive pad 614 is exposed (fig. 12).  



As for claim 19, Shih discloses the interposer of claim 17, wherein the dam structure 222a has a circular ring shape or a polygonal ring shape (fig. 13a/13b).  

As for claim 20, Shih discloses the interposer of claim 17, further comprising: a second dam structure (222a that formed below middle 1010) on the interposer substrate 612, wherein the conductive pad 614 is one of a plurality of conductive pads 614, and the dam structure is one of a plurality of first dam structures 222a spaced apart from each other (fig. 12), and wherein each of the first dam structures extends along edges of different upper conductive pads, and wherein a second dam structure encloses the plurality of first dam structures (fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al..
As for claim 7, Hsieh et al. disclose the semiconductor package of claim 1, except a height of the first dam structure is 5 micrometers to 100 micrometers.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a height of the first dam structure is 5 micrometers to 100 micrometers, in order to optimize the performance of the device. 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Shih.
As for claim 2, Hsieh et al. disclose the semiconductor package of claim 1, wherein the first dam structure 18 is continuously extending along the edge of the upper conductive pad 123 (fig. 1B).  
Hsieh et al. do not disclose the first dam structure having a ring shape. 
Shih teach in Figs. 12-13 and the related text a first dam structure 414 having a ring shape (fig. 13, col. 47-52). 
Hsieh et al. and Shih are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to include the first dam structure having a ring shape as taught by Shih, in order to supporting the device (col. 1 lines 36-55).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Milo et al. (US 2019/0393138).
As for claim 10, Hsieh et al. disclose the semiconductor package of claim 9, except a trench part in the upper surface of the interposer substrate between the plurality of first dam structures and the second dam structure.  

Hsieh et al. and Milo et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to include a trench part in the upper surface of the interposer substrate between the plurality of first dam structures and the second dam structure as taught by Milo et al, in order to increase the size of the channels between the semiconductor device and the substrate.


Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2020/0365478) in view of Shih.
As for claim 14, Lu et al. disclose in Fig. 1 and the related text a semiconductor package comprising: 
a first package substrate 16; 
20a first semiconductor chip 40 on the first package substrate 16; 
an interposer substrate 61 comprising a lower surface facing the first package substrate 16, an upper surface opposite to the lower surface (fig. 1), and a lower 
a first conductive connector 185/212/181 between the lower conductive pad 613 and the first package substrate 16; 
a first dam structure (pad that formed between 62 and 614) on the upper surface of the interposer substrate 61 and having a shape (fig. 1) continuously extending along an edge of the upper conductive pad 614; and 
a first molding layer 23 in (thermally/electrically) contact with the lower and upper surfaces of the interposer substrate 61 and with an outer wall of the first dam structure (fig. 1), the first molding layer (lower portion of 23 the formed below 62) comprising a first portion (portion formed between two 614) above the upper surface of the interposer substrate 61, the first portion of the first molding layer having a height less than or equal to a height of the first dam structure (fig. 1).  
 Lu et al. do not disclose the first dam structure having a ring shape. 
Shih teach in Figs. 12-13 and the related text a first dam structure 414 having a ring shape (fig. 13, col. 47-52). 
Lu et al. and Shih are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al. to include the first dam structure having a ring shape as taught by Shih, in order to supporting purpose (col. 1 lines 36-55).



As for claim 16, Lu et al. in view of Shih disclose the semiconductor package of claim 14, Lu et al. further disclose a second conductive connector (solder bump/ball) in (electrically/thermally) contact with an inner wall of the first dam structure and with the upper conductive pad (fig. 1); a second package substrate (layer that formed between right 62 and the solder bump/ball) on the interposer substrate 61, and connected to the interposer substrate through the second conductive connector (fig. 1); and a second semiconductor chip (right 62) on the second package substrate (fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG Q TRAN/Primary Examiner, Art Unit 2811